Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 29, 2017

The Court of Appeals hereby passes the following order:

A17A1481. ANTAVIOUS PARKS v. THE STATE.

      A jury convicted Antavious Parks of armed robbery, and he was sentenced as
a recidivist to life imprisonment. We affirmed his conviction on appeal. Parks v.
State, 257 Ga. App. 25 (570 SE2d 350) (2002). Since then, Parks has filed multiple
pro se motions, including an October 2016 “Motion to Vacate/Correct Void
Sentence.” The trial court dismissed the motion, and Parks filed this appeal. We,
however, lack jurisdiction.
      A direct appeal may lie from an order denying or dismissing a motion to vacate
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
if it imposes punishment that the law does not allow. Crumbley v. State, 261 Ga. 610,
611 (1) (409 SE2d 517) (1991).
      Here, Parks argued in his motion that he was incorrectly sentenced as a
recidivist. Even assuming that Parks was improperly sentenced as a recidivist, as he
alleges, a trial court may sentence a defendant to life imprisonment for armed robbery
regardless of whether the defendant is deemed a recidivist. See OCGA § 16-8-41 (b)
(available sentences for armed robbery include “imprisonment for life”).
Accordingly, Parks’s sentence is not more severe than the law allows, and it is not
void. See Brown v. State, 295 Ga. App. 66 (670 SE2d 867) (2008). Because Parks
has not raised a colorable argument that his sentence is void, this appeal is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/29/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.